FOWLER, S.
This is an application for resettlement of a decree settling the account of executors. In my decision published on May 2, 1916, I refused to determine the right of the legal representative of Emma H. Dodge to a legacy of $1,000: The decree entered in 1900, settling the intermediate account filed by the executors, provided that *533$2,500 be retained to pay the legacy to Emma H. Dodge after it was determined by a court of competent jurisdiction that the executors should pay it. No proceeding has yet been brought to determine this question, although 16 years have elapsed since the entry of the prior decree. The court will not hold a decree open indefinitely, and prevent the discharge of executors, merely because an alleged legatee fails to take the necessary proceedings to establish her right to a legacy. The proposed decree, therefore, should not contain a provision that the executors continue indefinitely to retain part of the estate for the payment of the legacy. I will, however, insert a provision in the decree to the effect that it is made without prejudice to any right which the legal representative of Emma Iff. Dodge may have to compel payment of the legacy.
The application for resettlement of the decree is granted to the extent herein indicated.